DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 12th 2022 has been entered.

Response to Amendment
	Applicant’s amendment filed January 12th has been entered and made of record.  Claims 1, 11, 15 and 19 have been amended.  Claims 1-20 are pending.

	Applicant’s amendments to the independent claims 1, 15 and 19 include new matter that is not supported by the disclosure of the specification.  The claims are accordingly rejected under 112(a).

	With regard to Applicant’s remarks that the reference to Nagata does not disclose the newly amended limitations, Examiner respectfully disagrees.  
	Applicant argues that Nagata does not teach measuring distances from first and second persons to the driver’s door and comparing them.  Nagata specifically teaches that that “The system might also be configured to determine which person or persons of the recognized couple, family or other group are approaching which door of the vehicle, and configure the driver and passenger settings accordingly” (column 4, lines 31-35).  In this situation the distance of  The rejections in view of Babala and Nagata, as well as Babala, Abel Rayan and Nagata are accordingly maintained. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 15 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

“determining, by the processing device, a context associated with the first and the second person; determining, by the processing device based on the collected data, whether the first person is a user associated with the vehicle, 
wherein the determining comprises measuring distances of the first and the second person to a driver's door of the vehicle and determining that the first person is closer to [[a]]the driver's door of the vehicle than the second person by comparing the distances,” 
There is no support in the specification of measuring distances of the first and second person to a driver’s door of the vehicle and determining that one person is close by comparing the distances.  
Paragraphs [0026]-[0027] recite:
[0026] In one embodiment, more than one person may approach a vehicle simultaneously. In one example, the vehicle is configured for the person that is determined by a controller of the vehicle to be nearest to the driver's door of the vehicle. In another example, the vehicle is configured for a person determined to have a highest priority, as based on priority data in a user database. 
[0027] In one embodiment, data collected by one or more cameras is used to determine a location of the user relative to the vehicle, and to open one or more selected doors based on the location of the user. In one embodiment, the data includes collection of weather data at the time the person is approaching the vehicle. The vehicle is configured at least in part based on the determined weather.
There is no mention of measuring distances for first and second persons and then comparing said measured distances therefore the added limitations of the claims are considered new matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPNs 2020/0193005 to Babala et al. and 10,850,709 to Nagata et al. 

With regard to claim 15, Babala discloses a system comprising: 
at least one camera (Fig. 3, camera 112); 
memory configured to store a user database of users authorized to operate a vehicle (Fig. 3, database 140); 
at least one processing device (Fig. 3, controller 110); and 
memory containing instructions configured to instruct the at least one processing device to: 
collect data using the at least one camera, wherein the collected data corresponds to a person that is approaching the vehicle, (paragraphs [0004]-[0005] and [0015] and Fig. 2, images are acquired from camera 112 of the vehicle of an approaching person); 
determine, based on the collected data, that the person is a first user in the user database (paragraphs [0020]-[0022], Determining the authorized user uses both imaged gait ; and 
in response to determining that the person is the first user, perform at least one action for the vehicle (paragraph [0024], When the person is determined to be authorized the door is unlocked and/or settings of the vehicle are adjusted to match the preferences of the identified person).  
Babala does not explicitly disclose detecting first and second persons approaching the vehicles and wherein the determining comprises measuring distances of the first and the second person to a driver's door of the vehicle and determining that the first person is closer to the driver's door of the vehicle than the second person by comparing the distances,” 
Nagata teaches a similar vehicle access system to that of Babala and explicitly teaches determining two or more people approaching the vehicle for purpose of unlocking specific doors of the vehicle based on the user profiles of the two or more people or if the certain people are not recognized.  Specific vehicle doors are unlocked according to the where recognized users are in relation to the vehicle (column 13, line 65-column 14, line 13 and lines 60-67). Nagata specifically teaches that that “The system might also be configured to determine which person or persons of the recognized couple, family or other group are approaching which door of the vehicle, and configure the driver and passenger settings accordingly” (column 4, lines 31-35).  In this situation the distance of each individual is relative to each door.  Individuals determined to be the closest to each door determine which door or doors are unlocked and driver and/or passenger settings configured.  The distances are effectively determined for the relative doors.  The first person is determined to be the one approaching the driver’s door.  Nagata also teaches unlocking specific doors based on specific approaching passengers based on location and authorized recognized users (column 12, lines 59-67, column 13, lines 52-67, column 14, lines 1-13 and 44-67).  Therefore it would have been obvious to one of ordinary skill in the art at the 

With regard to claim 16, Babala discloses the system of claim 15, wherein the at least one action comprises at least one of unlocking a door, starting a heating or air conditioning system, predicting and launching software for use by the first user, or adjusting at least one setting of a component or system of the vehicle (paragraphs [0018] and [0024], When the person is recognized as an authorized user of the vehicle, settings including, climate control preferences, stereo preferences, driver seat preferences, steering column preferences, etc. are adjusted for the specific user).

With regard to claim 18, Babala discloses the system of claim 15, wherein the instructions are further configured to instruct the at least one processing device to:
determine a context of the person or the vehicle (paragraph [0017] and Fig. 3, gait analysis module 120 and facial recognition module 130, perform analysis of the imaged person); 
wherein the at least one action comprises selecting software based on the context, and launching the selected software (paragraphs [0018] and [0024], When the person is recognized as an authorized user of the vehicle, settings including, climate control preferences, stereo preferences, driver seat preferences, steering column preferences, etc. are adjusted for the specific user).

a non-transitory computer-readable medium storing instructions which, when executed on a computing device, cause the computing device to at least: 
collect data using at least one camera, wherein the collected data corresponds to a person that is approaching a vehicle (paragraphs [0004]-[0005] and [0015] and Fig. 2, images are acquired from camera 112 of the vehicle of an approaching person); 
determine, based on the collected data, whether the person is a user associated with the vehicle (paragraphs [0020]-[0022], Determining the authorized user uses both imaged gait information as well as facial recognition information in order to determine if the user is authorized to access or operate the vehicle); and 
in response to determining that the person is a user associated with the vehicle, perform at least one action for the vehicle (paragraph [0024], When the person is determined to be authorized the door is unlocked and/or settings of the vehicle are adjusted to match the preferences of the identified person).  
Babala does not explicitly disclose detecting first and second persons approaching the vehicles and wherein the determining comprises measuring distances of the first and the second person to a driver's door of the vehicle and determining that the first person is closer to the driver's door of the vehicle than the second person by comparing the distances,” 
Nagata teaches a similar vehicle access system to that of Babala and explicitly teaches determining two or more people approaching the vehicle for purpose of unlocking specific doors of the vehicle based on the user profiles of the two or more people or if the certain people are not recognized.  Specific vehicle doors are unlocked according to the where recognized users are in relation to the vehicle (column 13, line 65-column 14, line 13 and lines 60-67). Nagata specifically teaches that that “The system might also be configured to determine which person or persons of the recognized couple, family or other group are approaching which door of the vehicle, and configure the driver and passenger settings accordingly” (column 4, lines 31-35).  In this situation the distance of each individual is relative to each door.  Individuals determined to be the closest to each door determine which door or doors are unlocked and driver and/or passenger settings configured.  The distances are effectively determined for the relative doors.  The first person is determined to be the one approaching the driver’s door.  Nagata also teaches unlocking specific doors based on specific approaching passengers based on location and authorized recognized users (column 12, lines 59-67, column 13, lines 52-67, column 14, lines 1-13 and 44-67).   Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the user and area detection to unlock specific doors based on the position of the people and their corresponding profiles as taught by Nagata in combination with the user access determination of Babala in order to most effectively unlock the specific appropriate doors of the vehicle   

With regard to claim 20, Babala discloses the non-transitory computer-readable medium of claim 19, wherein determining whether the person is a user associated with the vehicle comprises performing facial recognition by processing the collected data to identify a first user stored in a user database of the vehicle (paragraphs [0020]-[0022], Determining the authorized user uses both imaged gait information as well as facial recognition information in order to determine if the user is authorized to access or operate the vehicle).



Claims 1-3, 5-7, 9-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPNs 2020/0193005 to Babala et al. and 2019/0143936 to Abel Rayan et al. and 10,850,709 to Nagata et al.

a method comprising: 
collecting data using at least one camera of a vehicle, wherein the collected data corresponds to a person that is approaching the vehicle (paragraphs [0004]-[0005] and [0015] and Fig. 2, images are acquired from camera 112 of the vehicle of an approaching person); 
signaling, by the camera based on the collected data, a processing device of the vehicle (paragraphs [0004]-[0005], and paragraph [0017], and controller 100 in Fig. 3, the camera communicates with the controller 100); 
in response to the signaling, determining, by the processing device, a context associated with the person (paragraph [0017] and Fig. 3, gait analysis module 120 and facial recognition module 130, perform analysis of the imaged person); 
determining, by the processing device based on the collected data, whether the person is a user associated with the vehicle, wherein the determining comprises comparing a behavior of the person to user data stored in a user database for users of vehicles (paragraphs [0019]-[0020], the gait analysis module compares the imaged gait of the person to a database of known users’ gaits to determine if the imaged person is an authorized user of the vehicle), and 
wherein the determining further comprises using a [machine-learning model] for which the behavior of the person and the context are inputs (paragraphs [0020]-[0022], Determining the authorized user uses both imaged gait information as well as facial recognition information in order to determine if the user is authorized to access or operate the vehicle), and 
wherein an output of the model is used to identify a first user in the user database (paragraphs [0019]-[0020] and [0023]-[0024], When the measured probabilities indicate that the person is one of the known persons authorized to access or operate the vehicle the vehicle is unlocked); and 
in response to determining that the person is a user associated with the vehicle, performing at least one action for the vehicle (paragraph [0024], When the person is determined to be authorized the door is unlocked and/or settings of the vehicle are adjusted to match the preferences of the identified person). 
Babala does not explicitly disclose wherein the determining further comprises using a machine-learning model for which the behavior of the person and the context are inputs.  Babala does not state that the model learns the behavior of the person but Babala does explain that the behavior of the person is stored in the form of a gait database.
Abel Rayan discloses a similar system for allowing access to a vehicle based on specific identified people, and further teaches that the user’s rules and preferences can be learned and updated over time for each specific user.  Examples are the user’s behavior within the vehicle or the context for approaching the vehicle such as with another person, etc. (paragraphs [0027]-[0030]).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to enable the system to use a learning model as taught by Abel Rayan in order to customize the system based on learned user settings in combination with the user specific settings recognition of Babala. 
Babala does not explicitly disclose detecting first and second persons approaching the vehicles and wherein the determining comprises measuring distances of the first and the second person to a driver's door of the vehicle and determining that the first person is closer to the driver's door of the vehicle than the second person by comparing the distances,” 
Nagata teaches a similar vehicle access system to that of Babala and explicitly teaches determining two or more people approaching the vehicle for purpose of unlocking specific doors of the vehicle based on the user profiles of the two or more people or if the certain people are not recognized.  Specific vehicle doors are unlocked according to the where recognized users are in relation to the vehicle (column 13, line 65-column 14, line 13 and lines 60-67). Nagata “The system might also be configured to determine which person or persons of the recognized couple, family or other group are approaching which door of the vehicle, and configure the driver and passenger settings accordingly” (column 4, lines 31-35).  In this situation the distance of each individual is relative to each door.  Individuals determined to be the closest to each door determine which door or doors are unlocked and driver and/or passenger settings configured.  The distances are effectively determined for the relative doors.  The first person is determined to be the one approaching the driver’s door.  Nagata also teaches unlocking specific doors based on specific approaching passengers based on location and authorized recognized users (column 12, lines 59-67, column 13, lines 52-67, column 14, lines 1-13 and 44-67).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the user and area detection to unlock specific doors based on the position of the people and their corresponding profiles as taught by Nagata in combination with the user access determination of Babala in order to most effectively unlock the specific appropriate doors of the vehicle   

With regard to claim 2, Babala discloses wherein determining the context further comprises signaling, by the processing device, a sensor other than the camera, the signaling to initiate data collection by the sensor (paragraph [0016], A motion sensor detects a moving person in addition to the camera).

With regard to claim 3, Abel Rayan discloses further comprising: prior to determining whether the person is a user associated with the vehicle, training the machine-learning model using training data collected by the at least one camera over a predetermined time period (paragraphs [0027]-[0030], Settings and preferences are learned for specific users over time as the user operates the vehicle).

wherein determining whether the person is a user associated with the vehicle further comprises performing facial recognition by processing the collected data to identify a first user stored in a user database (paragraphs [0005] and [0022], Facial recognition is performed and the acquired facial image is compared to a facial image data base as seen in Fig. 3).

With regard to claim 6, Babala discloses the method of claim 5, wherein the user database stores configuration data for users of vehicles, including first configuration data for the first user (paragraph [0024], Settings of the vehicle are adjusted to match driving and/or seating preferences associated with the identified person).

With regard to claim 7, Babala discloses the method of claim 6, wherein performing the at least one action comprises configuring the vehicle using the first configuration data (paragraph [0024], Settings of the vehicle are adjusted to match driving and/or seating preferences associated with the identified person).

With regard to claim 9, Babala discloses wherein determining whether the person is a user associated with the vehicle further comprises performing feature recognition by processing the collected data to identify features, other than facial features, of the person that correspond to a first user of the vehicle (paragraphs [0004]-[0005] and [0017]-[0020], Babala performs gait recognition to identify the person as a person having access to the vehicle).  

With regard to claim 10, Babala discloses wherein the camera communicates with the processing device over a communications bus of the vehicle (Fig. 3).

communicating, by the processing device over a wireless interface, with a server, the server configured to perform an identification process using the machine-learning model trained using data from an apparatus other than the vehicle, and transmit an identification of the first person back to the vehicle (column 15, lines 43-65).  Nagata teaches that the system can be programmed at the factory or receive over the air updates in order to perform identification of the user.  Nagata also disclose that the vehicle can build a user profile for identifying the user and the profile can be stored at the vehicle or at a server.  Therefore transferring the stored user profile from the server to another vehicle over the air would be obvious if the user wanted to implement the same profile for recognition at another vehicle.  It would have been obvious to one of ordinary skill in the art at the time of invention to use a stored profile of the user from one vehicle on another vehicle in order to transfer the user recognition profile as taught by Nagata in the user recognition of Babala and Abel-Rayan in order to transfer the user recognition profile to an additional user vehicle. 

With regard to claim 12, Babala discloses wherein the context comprises at least one of a time of day, a geographic location of the vehicle, a routing of the vehicle, or sensor dataACTIVE 47926509v52-- 23 --Patent ApplicationAttorney Docket No. 120426-211500/US Micron: 2019-2115.00/UScollected by one or more sensors of the vehicle while the person is approaching the vehicle (paragraph [0016]-[0017], A motion sensor detects a moving person in addition to the camera which captures image data for both gait analysis and facial recognition).
 
With regard to claim 13, Babala discloses wherein determining whether the person is a user associated with the vehicle further comprises identifying a first user authorized to drive the vehicle, and wherein performing the at least one action comprises executing software associated with the first user (paragraphs [0018] and [0024], when a specific user is 

With regard to claim 14, Babala discloses determining a location of the person exterior to the vehicle; wherein performing the at least one action comprises selecting a door of the vehicle corresponding to the determined location, and unlocking the door (paragraphs [0019]-[0021] and [0024], the person is imaged at or within predetermined distances and if the person is determined to be authorized the door is unlocked).  

With regard to claim 17, the discussion of claim 1 applies. Babala discloses the system of claim 15, wherein the instructions are further configured to instructACTIVE 47926509v52-- 24 --Patent ApplicationAttorney Docket No. 120426-211500/US Micron: 2019-2115.00/US the at least one processing device to: 
determine a behavior of the person, wherein the behavior comprises a pattern of movement by the person; and determine a context of the vehicle (paragraphs [0019]-[0020], the gait analysis module compares the imaged gait of the person to a database of known users’ gaits to determine if the imaged person is an authorized user of the vehicle).
Babala does not explicitly disclose wherein determining that the person is the first user comprises providing an output from a machine-learning model that uses the behavior of the person and the context of the vehicle as inputs.  
Babala does not state that the model learns the behavior of the person but Babala does explain that the behavior of the person is stored in the form of a gait database.
Abel Rayan discloses a similar system for allowing access to a vehicle based on specific identified people, and further teaches that the user’s rules and preferences can be learned and updated over time for each specific user.  Examples are the user’s behavior within the vehicle or the context for approaching the vehicle such as with another person, etc. (paragraphs [0027]-[0030]).  Therefore it would have been obvious to one of ordinary skill in the art at the time of . 



Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPNs 2020/0193005 to Babala et al. and 2019/0143936 to Abel Rayan et al. and 2020/0090314 to Mayr et al.

With regard to claim 4, Babala and Abel Rayan disclose the method of claim 3, but do not explicitly disclose determining older data of the training data that has an age over a predetermined limit; ACTIVE 47926509v52-- 22 --Patent ApplicationAttorney Docket No. 120426-211500/US Micron: 2019-2115.00/US 
removing the older data from the training data to provide updated training data; and training the machine-learning model using the updated training data. 
Mayr is directed to a machine learning system for continuously training an image processing/recognition model.  Specifically Mayr discloses “A training data storage 306 is arranged to store the training data for training the determination models. The training data includes image data of object and associated determination decision as to whether the related image data indicates normal or abnormal condition. The training data can be regularly updated, by adding new training data, deleting old training data, etc. The training data can be determination-model-specific.”  (paragraph [0045])
	Mayr teaches deleting old training data and adding new training data.  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the constant updating of training data taught by Mayr is the learning process taught by Abel Rayan and 

With regard to 8, the discussion of claim 4 applies.  Mayr teaches the constant update of the training data in the form of the software model though a communication link that may be wired or wireless (paragraphs [0044] and [0045]).



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669